DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 07/07/2022. Claims 1-21  were pending. Claims 7-9  have been cancelled.   Claims 1-6 and 11-18  have been amended. Claims 22-24 have been added. Claims 1-6 and 10-16 and 17-24  are now pending. Claims 17-21 and 23 are withdrawn from examination as being drawn to non-elected invention and Species. (claim 23 recites compound of formula VI which was not elected,  see  instant claim 15 as filed on 07/07/2022).  Claims 1-6, 10-16 and 22-24   are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claims 1-16  under 35 U.S.C. § 112 first and second paragraph set forth in the Office Action of 04/22/2022 is withdrawn in response to the Amendments filed on 07/07/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 12 it is not clear what kind of compounds claimed by the name  “bisaromatic of thiophene, pyrrole, aniline, benzothiophene”. Are di (or bis) thiophene aniline or pyrolle? Is phenyl thiophen reads on bisaromatic  ? According to Applicant description  it does: “ A bisaromatic moiety has a single bond between two aromatic moieties such as, but not limited to, biphenyl, or bipyridine” (PgPub para 59).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and  15 is  rejected under 35 U.S.C. 112(d) paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends i.e.  claim 13. Since claim 15 depend from claim 13 it should contain at least two bisaromatic units, i.e. two bispyrolls or bisthiphens, while it contains only one (y=1) bis aromatic moiety.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is not clear in claim 12, where limitations with Q=RX come from since Applicant elected Q=N ( see Response to Election Restriction filed 01/06/2022.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,2, 4,5, 11, 12  is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0255780 to Iwanaga (Iwanaga)
Regarding claims 1, and 11 Iwanaga discloses a polymer represented by Formula –[A’-D]- wherein  A’ is represented by Formula (A’-I) below: 




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

                                                               A’-I
where R is perfluoroalkyl (claim 3), and D can be chosen from (among others)  from phenylthiophene (re claim 11), thiophene-benzene-thiophene and dithienothiphene (para 25 and para 53) (reads on bis aromatic).
Alternatively, since Iwanaga teaches a limited number for   choosing of D, would have been obvious to choose phenylthiophene, thiophene-benzene-thiophene or  dithienothiphene from a finite number of identified, predictable solutions (para 25, 53) i.e., it would have been "obvious to try" the phenylthiophene, thiophene-benzene-thiophene and dithienothiphene as D moieties in order to obtain a flexible film having desired electric properties.  See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claim 2 and 12, Iwanaga discloses dithienothiphene (reads on z=2). 
Regarding claim 4, Iwanaga discloses compound of Formula (A’-I).
Regarding claim 5, Iwanaga discloses quinoxaline (para 53).





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 10, Iwanaga discloses the invention as discussed above as applied to claim 1 and incorporated therein. Since the fluoropolymer of Iwanaga is substantially like the claimed polymer the limitations of claim 10 considered met. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. the specific output energy density), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Regarding claim 12,  Iwanaga discloses a polymer represented by Formula –[A-D]- wherein  A’ is represented by Formula (A’-I) below: 




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

                                                               A-I
where R is perfluoroalkyl (claim 3) or CF3 (para 58) and D can be chosen from (among others)  from phenylthiophene, thiophene-benzene-thiophene and dithienothiphene (para 25 and para 53) (reads on bis aromatic). Phenyl and thiophene and  dithienothiphene is interpreted as bis aromatic. (“ A bisaromatic moiety has a single bond between two aromatic moieties such as, but not limited to, biphenyl, or bipyridine” (PgPub para 59).Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55,44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
Alternatively, since Iwanaga teaches a limited number for   choosing of D, would have been obvious to choose phenylthiophene, thiophene-benzene-thiophene or  dithienothiphene from a finite number of identified, predictable solutions (para 25, 53) i.e., it would have been "obvious to try" the phenylthiophene, thiophene-benzene-thiophene and dithienothiphene as D moieties in order to obtain a flexible film having desired electric properties.  See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claim 12, Iwanaga discloses compound of claimed Formula (II) wherein Q=N and Ay is (comprising) dithienothiphene . Since Iwanaga teaches that the polymer has molecular weight as 100000 or more (para 62), the limitation more than 20 considered met. 
Since Iwanaga teaches that the polymer has molecular weight as 100000 or more (para 62), the limitation more than 20 considered met.
Claims 3, 13 and 14  are   rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0255780 to Iwanaga.
Regarding claim 3, Iwanaga discloses the invention as discussed above as applied to claim 2 and incorporated therein. Iwanaga recites perfluoroalkyl (claim 3) but does not specifically disclose wherein said alkyl is -CmFm+1- and m is 2-12. Iwanaga also recites CF3 as perfluoroalkyl . Takin into account that it  has been held that closely related homologs, analogs, and isomers in chemistry creates a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).   See MPEP 2144.09, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of perfluoroalkyl chain  of Iwanaga at least to C2 or C3 ( closest homologs to specifically disclosed CF3 )   in order to obtain desired structural and electric properties.
Alternatively, Since the criticality of having  perfluoroalkyl with m 2-12  position  claimed by Applicant is not supported by any showing of criticality of such structure  in the instant specification, nor did Applicant stated that such structure  serves any specific purpose or performs any specific function other that the function disclosed in Iwanaga  it would have been obvious top those skilled in the art at the time the invention was made to optimize the length of perfluoroalkyl chain  of Iwanaga at least to C2 or C3 ( closest homologs to specifically disclosed CF3 )   in order to obtain desired structural and electric properties as an obvious design choice, and as such it does not impact the patentability of claim 3.
Regarding claim 13, Iwanaga discloses the invention as discussed above as applied to claim 12 and incorporated therein. Iwanaga recites perfluoroalkyl (claim 3) but does not specifically disclose wherein said alkyl is -CmFm+1- and m is 2-12. Iwanaga also recites CF3 as perfluoroalkyl . Takin into account that it  has been held that closely related homologs, analogs, and isomers in chemistry creates a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).   See MPEP 2144.09, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of perfluoroalkyl chain  of Iwanaga at least to C2 or C3 ( closest homologs to specifically disclosed CF3 )   in order to obtain desired structural and electric properties.
Alternatively, Since the criticality of having  perfluoroalkyl with m 2-12  position  claimed by Applicant is not supported by any showing of criticality of such structure  in the instant specification, nor did Applicant stated that such structure  serves any specific purpose or performs any specific function other that the function disclosed in Iwanaga  it would have been obvious top those skilled in the art at the time the invention was made to optimize the length of perfluoroalkyl chain  of Iwanaga at least to C2 or C3 ( closest homologs to specifically disclosed CF3 )   in order to obtain desired structural and electric properties as an obvious design choice, and as such it does not impact the patentability of claim 13.
Regarding claim 14, Iwanaga discloses the invention as discussed above as applied to claim 13 and incorporated therein. Iwanaga does not expressly disclose X substituent disposed  at 3, 6 position of dibenzothiazine moiety. However, Iwanaga teaches  polymer represented by following formula wherein  perfluoroalkyl disposed in positions 3 and 6. Therefore, a polymer having similar structure and having  perfluoroalkyl disposed in positions 3 and 6 is known in the art. it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the compound (polymer) A-I  of Iwanaga with perfluoroalkyls disposed in 3,6 positions of dibenzothiazine moiety as taught by Iwanaga, because The simple substitution of one known element for another is likely to be obvious when predictable results such as improvement in in order to obtain desired structural and electric properties.  are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

	
Allowable Subject Matter
Claims 16 and 24  are allowed.
Claim 6 is   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1-16 have been considered but are moot due to new ground of rejection (102/103).
However,  Examiner would like to address some Applicant’s Arguments filed on 07/07/2022.
Applicant argues: “The specification at page 10, line 30 to page 11 line 2 defines bisaromatic and trisaromatic as moieties that have a single bond between each aromatic moiety of the bisaromatic or trisaromatic moiety. Also, one of skill in the art would know that the prefix bis and tris denote the moieties have the same structure”.
It is Examiner position that prefix “bis” means two aromatics as defined in the instant Specification. “ A bisaromatic moiety has a single bond between two aromatic moieties such as, but not limited to, biphenyl, or bipyridine” (PgPub para 59). It does not say that aromatics are the same compounds. As such phenylthiophene or dithienothiphene read on such definition. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55,44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
 Prefix “bis” means the same substituents when they specifically identified (biphenol, bis methyl etc.) Aromatic is a broad term.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727